Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 8 is missing. 











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, and 18-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2013/0245389 to Schultz et al.
Claim 1, Schultz discloses a patient monitoring and intervention system comprising an electronic medical records system including information specific to individual patients, and a patient support apparatus 103 having multiple sensors 107 providing multiple different patient data parameters with a patient supported on the patient support apparatus, and a controller coupled to the sensor and including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the controller to receive the input signal, communicate the characteristic indicated by the input signal to the electronic medical records system, wherein the electronic medical records system associates the sensed signal from the sensor with the patient supported on and the patient support apparatus and transmits information specific to the patient supported on the patient support apparatus from the electronic medical records system to the patient support apparatus such that the controller of the patient support apparatus processes the information specific to the patient supported on the patient support apparatus, and the memory device of the controller of the patient support apparatus includes instructions that are 
Claim 2, Schultz discloses the system wherein the characteristic corresponds to a position of the patient on the support surface [0014].
Claim 11, Schulz discloses the system wherein the multiple sensors are configured to provide a multiple input signals such as first and second characteristics/parameters of the patient, an interface device receiving data representing multiple different parameters from multiple different sensors used in combination with the other signals from learning and data processors  that determine action specific to the patient supported on the patient support apparatus from the multiple sensor and patient information/data signals [0004].
Claims 18-20, Schultz discloses the system wherein the system is capable of performing actions such as automatically calling a contact person if the patient tries to leave the bed or wakes up [0020].







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0245389 to Schultz et al. in view of U.S. Pat. No. 7,656,299 to Gentry et al.
Claims 3-4, and 12 Schultz discloses the system wherein the action is the issuance of an audio-visual message communicated to the patient [0016].  Schultz is silent to a customized message.  Gentry discloses a bed exit alarm that can consists of a prerecorded voice announcement warning the patient to get back into bed in the language of the patient (col. 7-8 lines 50-68 & 1-4).  It would have been obvious for one having ordinary skill in the art at the time of the invention to configure/customize a prerecorded message as taught by Gentry yielding predictable results that discourage the patient from exiting the bed.  With regards to the recorded message addressing the patient by name.  Including the patients name in the recorded message is considered an obvious modification and it would have been obvious for one having ordinary skill to also include the patient’s name in the alert message to further prevent the patient from exiting the bed.  


Claim 13, Schultz, as modified, discloses the system wherein the characteristic corresponds to a position of the patient on the support surface [0014].
Claim 14, Schulz, as modified, discloses the system wherein the system is capable of providing for a patient hard of hearing by enabling audio-visual communication with the patient, controlling the environment such as the TV, and capable of providing for a dementia condition by performing actions such as automatically calling a contact person if the patient tries to leave the bed or wakes up or providing inputs to regulatory personnel, legal and facility administration groups [0020].






s 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0245389 to Schultz et al. in view U.S. Pub. No. 2016/0022218 Hayes et al.  
Claims 9-10, Schultz discloses the system, including wireless devices such as tablets ad smartphones monitoring the patient [0014] and the controller is capable of sending a communication to the patient and workers [0016], but is silent to the patient support apparatus sending wireless messages to the mobile devices.  Hayes discloses a controller sending a wireless message from a patient support [0048].  It would have been obvious for one having ordinary skill in the art at the time of the invention to send messages to the mobile devices as taught by Hayes yielding predictable results that alert to caregivers outside of the bed of Schultz.  
Claims 15-16, Schulz, as modified, discloses the system further including a display 19 and the controller is capable of providing an audio-visual message to the patient [0016], but is silent positioning the display inside the room.  Selecting a position for a display is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to position the display in the room, or on the patient support yielding predictable results that enable the patient to see and hear the audio-visual message from the controller.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673